 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   DELBERT J. SMITH,                                  Case No.: 1:16-cv-01267-DAD-SAB (PC)
10                 Plaintiff,                           ORDER GRANTING DEFENDANTS’
                                                        MOTION TO STRIKE MOTION FOR
11            v.                                        SUMMARY JUDGEMENT

12   C. HERNANDEZ, et al.,                              (ECF No. 85)

13                 Defendants.

14

15

16         Plaintiff Delbert J. Smith is appearing pro se and in forma pauperis in this civil rights

17 action pursuant to 42 U.S.C. § 1983.

18         On October 30, 2018, Defendants Cramer and Zuniga filed a motion for summary

19 judgment pursuant to Federal Rule of Civil Procedure 56. (ECF No. 81.)
20         Currently before the Court is Defendants’ motion to strike their motion for summary

21 judgment, filed on November 6, 2018. (ECF No. 85.) Defendants seek to strike their summary

22 judgment motion because of certain redaction errors. They have concurrently filed an amended

23 motion for summary judgment, (ECF No. 86), which was also served on Plaintiff on November

24 6, 2018.

25         Based on the foregoing, the Court HEREBY ORDERS that:

26         1.      Defendants’ motion to strike is granted;

27         2.      Defendants’ motion for summary judgment filed on October 30, 2018 is stricken

28 from the record; and


                                                    1
 1          3.      Plaintiff shall file an opposition or statement of non-opposition to Defendants’

 2 amended motion for summary judgment within twenty-one (21) days of service. Local Rule

 3 230(l); and

 4          4.      Plaintiff is warned that the failure to file an opposition or to file a statement of no

 5 opposition may be deemed a waiver of any opposition to the granting of the motion, and may

 6 result in the imposition of sanctions. Id.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        November 7, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
